DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, species A, claims 1-11 and 20 in the reply filed on 12/21/2020 is acknowledged. The traversal is on the ground(s) that (a) Hon fails to disclose a solid tobacco material and (b) that Liu does not qualify as a prior art reference. This is not found persuasive.
Regarding (a), applicant’s claims do not require a solid tobacco material, but rather an electronic cigarette capable of heating a solid tobacco material. It is evident that solid tobacco material could be placed on the piezoelectric layer at the bottom of the cavity and atomized.
Regarding (b), Liu ‘687 is not relied upon as prior art, but is cited only to provide an English language translation of an earlier published foreign patent document, Liu ‘238. The documents are part of the same patent family and appear to disclose identical subject matter. If applicant believes that Liu ‘687 in any way does not provide a proper translation the original document Liu ‘238, applicant is invited to submit arguments or an alternate translation to the effect.
The requirement is still deemed proper and is therefore made FINAL. Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/21/2020.

Specification
The disclosure is objected to because of the following informalities: There is no space in the heading “Embodiment1” (page 8, line 12). Appropriate correction is required.

Claim Interpretation
Regarding claim 1, the limitation “solid tobacco material” (line 9) is considered to be a statement regarding the intended use of the claimed electronic cigarette. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required an electronic cigarette capable of heating solid tobacco material.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, there is insufficient antecedent basis for the limitation “the bottom” (line 4) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a bottom. Claims 3-6 are indefinite by dependence.

Regarding claim 7, there is insufficient antecedent basis for the limitation “the side surface” (lines 2-3) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a side surface. 

Regarding claim 8, there is insufficient antecedent basis for the limitation “the top” (line 2) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a top. Claims 9-11 are indefinite by dependence.

Regarding claim 9, there is insufficient antecedent basis for the limitation “the inner cavity” (lines 7-8) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited an inner cavity. Claims 10 and 11 are indefinite by dependence.

Regarding claim 10, there is inefficient antecedent basis for the limitation “the diameter of the base” (lines 1-2) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a diameter of the base.
There is inefficient antecedent basis for the limitation “the diameter of the nozzle head” (line 2) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a diameter of the nozzle head.
There is inefficient antecedent basis for the limitation “the side wall” (line 7) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a side wall.
There is inefficient antecedent basis for the limitation “the top of the second cylindrical platform” (lines 8-9) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a top of the second cylindrical platform.
There is inefficient antecedent basis for the limitation “the shoulder” (line 11) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a shoulder.
There is inefficient antecedent basis for the limitation “the junction” (line 3) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a junction.

Regarding claim 11, there is inefficient antecedent basis for the limitation “the attraction” (line 2) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited attraction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zuber (US 2017/0119059).

Regarding claim 1, Zuber discloses an aerosol generating system [0002] having a housing (figure 1, reference numeral 101) containing a battery ([0109], figure 1, reference numeral 102), an atomizer having an atomizer housing (figure 2, reference numeral 304), which is considered to meet the claim limitation of a tobacco bin, with an outlet opening (figure 2, reference numeral 306) that connects to the an air outlet (figure 1, reference numeral 124) of a mouthpiece ([0112], figure 1, reference numeral 120). The mouthpiece is the end of an airflow route that first passes through the atomizer [0111]. It is evident that a user sucks on the air outlet, which is therefore considered to meet the claim limitation of a suction nozzle. A vibratable element is located within the atomizer housing ([0112], figure 2, reference numeral 301) and mounted on a pair of elastomeric o rings (figure 2, reference numeral 311), which is considered to indicate that the vibratable element clings to the atomizer, and is made from a ceramic material [0033]. The vibratable element is vibrated by a piezoelectric transducer ([0048], figure 2, 

Regarding claim 2, Zuber discloses that the atomizer is arranged horizontally at the upper part of the housing ([0111], figure 1, reference numeral 300). The portion of the atomizer housing between the vibratable element and the outlet opening is considered to meet the claim limitation of a tobacco bin [0112].

Regarding claim 8, Zuber discloses that the mouthpiece portion extends at the top of the device (figure 1) and that the mouthpiece can be coupled to the device [0075].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zuber (US 2017/0119059) and Liu (US 2015/0101622).

Regarding claim 3, Zuber discloses all the claim limitations as set forth above. Zuber additionally discloses that a battery is located in the lower portion of the housing ([0109], figure 1, reference numeral 102). The battery is connected to the piezoelectric transducer by spring pins that are held in place using pressure [0120] and electric circuitry that activates the transducer [0123]. It is evident that there is a gap between the battery electrode and the transducer since other electric circuitry is needed 
Regarding (a), Liu teaches an electronic cigarette comprising a battery assembly (figure 1, reference numeral 10) having a battery holder and an atomizer assembly (figure 1, reference numeral 20) that are removably connected (abstract). The atomizer assembly has a first elastic electrode (figure 2, reference numeral 23) and a second elastic electrode ([0033], figure 2, reference numeral 24) that are elastically abutted against a first electrode of the battery to power the atomizer [0036]. Liu additionally teaches that this assembly allows the battery to be removed when it is damaged [0003].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the housing of Zuber with the removable connection of Liu. One would have been motivated to do so since Liu teaches that this assembly allows replacement of a damaged battery.
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the spring pins below the piezoelectric transducer. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 6, modified Zuber teaches all the claim limitations as set forth above. Zuber additionally discloses that the system comprises a switch [0084]. Modified Zuber does not explicitly 
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the switch at the lower part of the housing. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding (b), Liu teaches an electronic cigarette comprising a battery assembly (figure 1, reference numeral 10) having a battery holder and an atomizer assembly (figure 1, reference numeral 20) that are removably connected (abstract). The atomizer assembly has a first elastic electrode (figure 2, reference numeral 23) and a second elastic electrode ([0033], figure 2, reference numeral 24) that are elastically abutted against a first electrode of the battery to power the device [0036]. Liu additionally teaches that this assembly allows the battery to be removed when it is damaged [0003].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the housing of Zuber with the removable connection of Liu. One would have been motivated to do so since Liu teaches that this assembly allows replacement of a damaged battery.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zuber (US 2017/0119059) and Liu (US 2015/0101622) as applied to claim 3 above, and further in view of Levitz (US 9,675,107).

Regarding claim 4, modified Zuber teaches all the claim limitations as set forth above. Modified Zuber does not explicitly teach (a) a connecting sleeve and (b) the connecting sleeve being convex.
Regarding (a), Levitz teaches a connector between a battery and cartomizer (abstract) in which a threaded male battery connector (figure 7, reference numeral M) at the proximal end of the connector (figure 7, reference numeral 3) mates with the female portion of the cartomizer and a distal end of the connector mates with a battery portion by pressure fit (column 3, lines 63-67, figure 1, lines 1-8). Levitz additionally teaches that this connector improves air flow through the electronic cigarette (column 1, lines 14-17).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the electronic cigarette of modified Zuber with the connector of Levitz. One would have been motivated to do so since Levitz teaches a connector that improves airflow within electronic cigarettes.
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the connector be convex. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zuber (US 2017/0119059) and Liu (US 2015/0101622) as applied to claim 3 above, and further in view of Qin (CN 201481582, machine translation relied upon).

Regarding claim 5, modified Zuber teaches all the claim limitations as set forth above. Modified Zuber does not explicitly teach a base made of silica gel.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the piezoelectric transducers of modified Zuber with the silica gel of Qin. One would have been motivated to do so since Qin teaches that encapsulating a transducer reduces resonance and imparts waterproof properties.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zuber (US 2017/0119059).

Regarding claim 7, modified Zuber teaches all the claim limitations as set forth above. Zuber additionally discloses that the mouthpiece portion is conical and extends at the top of the device (figure 1) and that the mouthpiece can be coupled to the device [0075], which is considered to meet the claim limitation of fixing. Zuber does not explicitly disclose (a) the mouthpiece being cylindrical and (b) the outlet being on the side of the tobacco bin.
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the mouthpiece tubular. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the outlet on the side of the atomizer housing. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zuber (US 2017/0119059) and Liu (US 2015/0101622) and Bowen (US 8,991,402).

Regarding claim 9, Zuber discloses all the claim limitations as set forth above. Zuber additionally discloses that a battery is located in the lower portion of the housing ([0109], figure 1, reference numeral 102) and that the device is cylindrical [0053]. The device is hollow, and the mouthpiece has the same diameter as the upper portion at its bottom (figure 1), which is considered to meet the claim limitation of a base. The mouthpiece is connected to the main body housing by a hinged connection [0111]. The liquid storage portion and heater are formed into a cartridge [0068]. Zuber does not explicitly disclose (a) the housing comprising detachably connected top and bottom portions and an elastic conducting piece that contacts the battery, (b) a columnar nozzle head, and (c) the hinged connection only having a single hinge.
Regarding (a), Liu teaches an electronic cigarette comprising a battery assembly (figure 1, reference numeral 10) having a battery holder and an atomizer assembly (figure 1, reference numeral 20) that are removably connected (abstract). The atomizer assembly has a first elastic electrode (figure 2, reference numeral 23) and a second elastic electrode ([0033], figure 2, reference numeral 24) that are elastically abutted against a first electrode of the battery to power the atomizer [0036]. Liu additionally teaches that this assembly allows the battery to be removed when it is damaged [0003].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the housing of Zuber with the removable connection of Liu. 
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nozzle have the claimed columnar nozzle head. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding (c), Bowen teaches device for emulating smoking (abstract) having a mouthpiece that is connected to a smoking device by a hinge to provide access to a chamber in which a cartridge is interested such that one side of the mouthpiece is at a distance from the device (column 10, lines 24-44, figure 7, reference numeral 710).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hinged mouthpiece enclosing a cartridge of modified Zuber with the specific hinge of Bowen. One would have been motivated to do so since Bowen teaches a hinged mouthpiece for a device for emulating smoking that encloses a compartment for a capsule.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zuber (US 2017/0119059) and Liu (US 2015/0101622) and Bowen (US 8,991,402) as applied to claim 9 above, and further in view of Qiu (US 2018/0303166).

Regarding claim 10, modified Zuber teaches all the claim limitations as set forth above. Zuber additionally discloses that the mouthpiece base has a larger diameter than the mouthpiece outlet and has an inner cavity (figure 1). Modified Zuber does not explicitly teach a material blocking plug.
Qiu teaches an electronic cigarette having a liquid storing member (figure 17, reference numeral 3) located above an atomizer head (figure 17, reference numeral 4) that acts as a stopper if the liquid is 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the atomizer and reservoir of modified Zuber with the arrangement of Qiu. One would have been motivated to do so since Qiu teaches that arranging the liquid storing member above the atomizer allows the liquid storing member to act as a stopper if the liquid is insufficiently atomized.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zuber (US 2017/0119059) and Liu (US 2015/0101622) and Bowen (US 8,991,402) as applied to claim 9 above, and further in view of Powell (US 10,874,144).

Regarding claim 11, modified Zuber teaches all the claim limitations as set forth above. Modified Zuber does not explicitly teach a magnetic to open and close the suction nozzle.
Powell teaches an electronic vapor generating device having a slider mechanism that slidably couples the mouthpiece using magnets that bias the mouthpiece in alternative stowed and operative configurations (column 3, lines 19-28).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine mouthpiece of modified Zuber with the magnets of Powell. One would have been motivated to do so since Powell teaches that magnets bias the mouthpiece in alternative stowed and operative configurations.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zuber (US 2017/0119059) in view of Monsees (US 8,915,254).

Regarding claim 20, Zuber discloses all the claim limitations as set forth above. Modified Zuber additionally discloses that the tobacco is in both solid and liquid tobacco forms [0055] contained in a cartridge [0068]. The device has a piercing element to pierce the cartridge [0081]. Zuber does not explicitly disclose cut grooves provided in solid tobacco material.
Monsees teaches a smoking device for generating vapor (abstract) having a tobacco cartridge having aeration wells that allow all the vapor to be released (column 6, lines 44-51, figure 8, reference numeral 34). The cartridge has a moist layer and a dry layer to prevent liquid from bubbling out during heating (column 7, lines 33-39) and is punctured upon introduction into the vaporizer (column 7, lines 24-32). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cartridge of Zuber with the cartridge of Monsees. One would have been motivated to do so since Zuber discloses a cartridge that is punctured to release vaporizable liquid and Monsees teaches a cartridge that prevents liquid from bubbling out during heating after being punctured.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL E SPARKS/               Examiner, Art Unit 1747